Title: To Thomas Jefferson from John Paul Jones, 8 April 1788
From: Jones, John Paul
To: Jefferson, Thomas


          
            
              Sir
            
            Copenhagen April 8. 1788.
          
          By my Letters to the Count de Bernstorff, and his Excellency’s Answer, you see that my Business here is at an end.—If I have not finally concluded the Object of my Mission, it is neither your fault nor mine: The Powers I received are found insufficient, and you could not Act otherwise than was prescribed in your Instructions. Thus it frequently happens, that good Opportunities are lost, when the Supreme Power does not place a sufficient confidence, in the distant Operations of Public Officers, whether Civil or Military. I have, however, the melancholy satisfaction to reflect, that I have been received and treated here, with a distinction far above the pretentions of my Public Mission; and I felicitate myself sincerely on being, at my own Expence, and even at the peril of my Life, (for my sufferings, from the inclemency of the Weather, and my want of proper means to guard against it on the Journey, were inexpressible; and I beleive, from what I yet feel, will continue to affect my Constitution) the Instrument to renew the Negociation between this Country and the United-States: The more so, as the honor is now reserved for you, to display your great Abilities and Integrity, by the completion and Improvement of what Dr. Franklin had wisely begun. I have done then, what, perhaps, no other person would have undertaken, under  the same circumstances; and while I have the consolation to hope, that the United-States will derive solid advantages, from my Journey and efforts here, I rest perfectly satisfyed, that the Interests of the Brave Men I commanded, will experience in you Parental attention, and that the American Flag can loose none of it’s lustre, but the contrary, while it’s Honor is confided to you. America being a Young Nation, with an increasing Commerce, which will naturally produce a Navy, I please myself with the Hope, that in the Treaty you are about to conclude with Denmark, you will find it easy, and highly advantageous to include certain Articles, for admitting America into the Armed Neuterallity. I persuade myself before hand, that this would afford pleasure to the Empress of Russia, who is at the Head of that noble and humane Combination; and as I shall now set out immediately for St. Petersburg, I will mention the Idea to her Imperial Majesty, and let you know her Answer.
          If Congress should think I deserve the Promotion, that was proposed when I was last in America, and should condescend to confer on me the Grade of Rear Admiral, from the Day I took the Serapis (23 Sept. 1779) I am persuaded it would be very agreeable to the Empress; who now deigns to offer me an equal Rank in her Service, although I never yet had the honor to draw my Sword in her Cause, nor to do any other Act that could, directly, merit her Imperial benevolence. While I express, in the warm effusion of a grateful Heart, the deep sense I feel of my eternal obligation to you, as the Author of the honorable prospect that is now before me, I must rely on your Friendship to justify to the United-States, the important Step I now take, conformable to your Advice. You know I had no Idea of this new Fortune, when I found that you had put it in train, before my last return to Paris from America. I have not forsaken a Country, that has had many disinterested and difficult Proofs of my steady Affection; and I can never renounce the glorious Title of a Citizen of the United States!
          It is true I have not the express permission of the Sovereignty, to accept the Offer of her Imperial Majesty: Yet America is Independent, is in perfect Peace, has no public employment for my Military talents, and yeilds me no emolument or profit whatever from the Commission I hold.—But why should I excuse a conduct, which I should rather hope, would meet with general approbation? In the latter part of the Year 1782 Congress passed an Act for my Embarkation in the Fleet of his most Christian Majesty. And  when, a few Months ago, I left America to return to Europe, I was made the bearer of a Letter to his most Christian Majesty, requesting me to be permitted to embark in the Fleets of Evolution. Why did Congress pass those Acts? To facillitate my improvement, in the Art of conducting Fleet and Military Operations. I am then, conforming myself to the views of Congress; but the Roll alloted me, is infinitly more high, and difficult than Congress intended. Instead of receiving Lessons, from able Masters, in the Theory of War, I am call’d to immediate Practice; where I must command in Chief, conduct the most difficult Operations, be my own Preceptor, and instruct others.—Congress will allow me some Merit in daring to encounter such multiplied difficulties. The Mark I mentioned, of the approbation of that honorable Body, would be extremely flattering to me in the Career I am now to pursue, and would stimulate all my Ambition, to acquire the necessary Talents, to merit that and even greater favors, at a future Day.—I pray you, Sir, to explain the circumstances of my situation, and be the interpreter of my Sentiments, to the United-States in Congress. I ask for nothing; and beg leave to be understood only as having hinted, what is natural to conceive, that the Mark of approbation I mentioned, could not fail to be infinitly Servicable, to my views and Success, in the Country where I am going.
          The 4. The Prince Royal sent me a Messenger, requesting me to come to his Appartment. His Royal Highness said a great many civil things to me, told me the King thanked me, for my attention and civil beheaviour to the Danish Flag, while I commanded in the European Seas; and that his Majesty wished for occasions to testify to me his personal Esteem. I was alone with the Prince half an hour.
          I am, with perfect Esteem and sincere Regard, Sir, Your most obedient and most humble Servant,
          
            J Paul Jones
          
        